       Case 3:16-cv-00412-WHO Document 77 Filed 04/04/19 Page 1 of 4



 1 Robert L. Starr, Bar No. 183052
   robert@starrlaw.com
 2 THE LAW OFFICE OF ROBERT L. STARR, APC
   23901 Calabasas Road, Suite 2072
 3
   Calabasas, California 91302
 4 Telephone: (818) 225-9040
   Facsimile: (818) 225-9042
 5
   Stephen M. Harris, Nar No. 110626
 6 stephen@smh-legal.com

 7 THE LAW OFFICE OF STEPHEN M. HARRIS, APC
   6320 Canoga Avenue, Suite 1500
 8 Woodland Hills, California 91367
   Telephone: (818) 924-3103
 9 Facsimile: (818) 924-3079

10 Attorneys for Plaintiff

11 KIEVA MYERS, individually, and on behalf of a class
   of similarly situated individuals
12

13

14                             UNITED STATES DISTRICT COURT

15            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

16

17 KIEVA MYERS, individually, and on behalf of a   CASE NO. 3:16-CV-00412-WHO
   class of similarly situated individuals,
18                                                 Assigned for All Purposes to
                   Plaintiff,                      the Honorable William H. Orrick
19
           vs.
20                                                 FINAL APPROVAL ORDER AND
   BMW OF NORTH AMERICA, LLC,                      JUDGMENT AND AWARD OF
21                                                 ATTORNEYS FEES, COSTS, AND
                   Defendants.                     PROPOSED ENHANCEMENT
22

23

24

25

26
27

28


                                             JUDGMENT
              Case 3:16-cv-00412-WHO Document 77 Filed 04/04/19 Page 2 of 4



 1           This matter comes before the Court on Plaintiff’s Motion for Final Approval of the proposed

 2 settlement reached in this class action proceeding, and for an award of attorneys’ fees, costs, and a class

 3 representative enhancement for the named Plaintiff. The Court’s role in reviewing the proposed

 4 settlement is to determine whether, under all the circumstances, the settlement is fair, reasonable and

 5 adequate.

 6           Defendant BMW of North America, LLC, has taken the steps required to notify the Settlement

 7 Class of the proposed settlement in accordance with the Court’s Order of September 10, 2018. The Court

 8 finds that the notice given, including individual notice to current and former owners and lessees,

 9 constitutes reasonable and adequate notice to the Settlement Class and the best notice practicable under

10 the circumstances.

11           The Court held a hearing on the proposed settlement on March 27, 2019, which was made known

12 to members of the Settlement Class through the notice procedures employed by the parties. The Court

13 provided at that hearing an opportunity for all interested parties to be heard. There were two objections to

14 the settlement and 43 individuals opted out of the settlement in a timely fashion. A true and correct copy

15 of the list of individuals who timely opted out of the settlement is attached to this Order as exhibit 1.

16           The Court has also considered the supplemental declarations filed by counsel for Plaintiff.

17           The Court has determined, on the basis of the foregoing, and all other relevant materials filed in

18 this action and the record herein, that the proposed settlement is a fair, reasonable and adequate

19 compromise of the claims and defenses asserted in this action, and should therefore be approved pursuant

20 to Federal Rule of Civil Procedure 23(e), and that Plaintiff’s application for an award of fees, costs, and

21 an enhancement award to the named Plaintiff is reasonable and should be approved.

22           NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

23           1. The Class Action Settlement Agreement and the settlement embodied therein, is

24 approved as fair, reasonable, and adequate;

25           2. The certification of the Settlement Class as defined in this court’s

26 order of September 10, 2018 (Docket 67, ¶ 2) is hereby confirmed for purposes of the settlement of this
27 Action;

28
                                                        1
                                                   JUDGMENT
              Case 3:16-cv-00412-WHO Document 77 Filed 04/04/19 Page 3 of 4



 1          3.      The Court hereby approves the form and manner of disseminating the settlement

 2 Notice to the Class Members as set forth in the Agreement and finds that the Notice given was

 3 accomplished as provided for by the Agreement and constitutes the best notice practicable under the

 4 circumstances, and constitutes valid, due, and sufficient notice to Class Members in full compliance with

 5 the requirements of applicable law, including the Due Process Clause of the United States Constitution;

 6          4.      The court finds that the Representative Class Plaintiff and Class

 7 Counsel have fairly and adequately represented the interests of the Settlement Class members at all times

 8 in the action;

 9          5.      Settlement Class members who have not timely requested exclusion from the Settlement

10 Class and any of their predecessors, successors, representatives, parent companies, subsidiaries, affiliates,

11 heirs, executors, administrators, attorneys, successors, and assignees are hereby enjoined and barred from

12 instituting, filing, commencing, prosecuting, maintaining, continuing to prosecute, directly or indirectly,

13 as an individual or collectively, representatively, derivatively, or on behalf of them or in any other

14 capacity whatsoever, any action in any state or federal court or any other tribunal, forum, or proceeding of

15 any kind against the Released Parties that asserts any of the Released Claims as set forth in the

16 Agreement;

17          6.      BMW is hereby discharged from all further liability for the Released Claims to Settlement

18 Class members;

19          7.      Counsel for Plaintiff’s application for an award of fees and costs of $692,000 is fair and

20 reasonable and is hereby granted, subject to the fee division agreement of counsel;

21          8.      The request for an enhancement award to the named Plaintiff of $5,000 is fair and

22 reasonable and is hereby granted;

23          9.      The court overrules as without merit the objections to the settlement by Ralph

24 Hobson Miller and Douglas Q. Kitt, for the reasons set forth in the response to the objections filed by

25 Plaintiff, and for the reasons expressed by the court at the hearing and in the Civil Minutes of March 27,

26 2019;
27          10.     The Action is hereby dismissed with prejudice;

28
                                                       2
                                                  JUDGMENT
              Case 3:16-cv-00412-WHO Document 77 Filed 04/04/19 Page 4 of 4



 1           11.   The Court reserves jurisdiction over this case for the limited purpose of administering

 2 the settlement, enforcing the settlement, and related matters; and

 3           12.   The Clerk shall promptly enter this Order as a Final Judgment in the docket of this

 4 action.

 5 Dated: April 4, 2019
                                                     The Hon. William H. Orrick
 6                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      3
                                                 JUDGMENT
